979 F.2d 851
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hosea R. MOORE, Plaintiff-Appellant,v.EICHBAUM, Dr., Opicka, Dr., Defendants-Appellees, R. Beceda,Ph.D., Defendant.
No. 92-1621.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1992.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Hosea R. Moore appeals a district court's order granting summary judgment for the defendants in Moore's civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary relief, Moore sued three physicians, alleging that they violated his right to medical treatment under the Eighth Amendment.   Over Moore's objections, the district court adopted the magistrate judge's report and recommendation and granted summary judgment for the defendants.   Moore has filed a timely appeal.   In his brief, he requests the appointment of counsel and a transcript at government expense.


3
Upon review, we determine that the district court properly granted summary judgment for the defendants.   There is no genuine issue as to any material fact and the defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


4
Accordingly, we deny Moore's request for counsel and free transcript and affirm the judgment for the reasons set forth in the magistrate judge's report and recommendation filed on March 31, 1992, as adopted by the district court in its order filed on April 30, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.